DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 5/5/22.
3.    Claims 28 – 50 are pending.

Claim Rejections - 35 USC § 112
4.	Claims 28 – 36 and 44 - 50  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Regarding claims 28 and 44, the claims include the limitations of “wherein the processing circuitry is further configured to calculate a current pattern of said shell segments based on said direction and degree of rotation independently of whether prior rotations match prescribed rotations;“. 
The aforementioned limitations are not being supported by the specifications.
The applicant’s remarks (i.e. in page 13 of the remarks) states that the newly amended limitations are being supported in the published specifications paragraph 86. 
However, paragraph 86 of the applicant’s published specifications does not have support for the aforementioned limitations. Paragraph 86 only states the following “ another aspect of the invention is engaging the multiple player's use of the puzzle for online competitions worldwide. A central server may send unique sets of moves for the players, such as a different sequence of rotations for each user, as handicaps to make them all reach the same cube pattern as a “fair match” with similar initial conditions. The information from the users may be collected and ranking statistics provided. The statistics may include bout duration, number of moves, rotation speed, and personal records”.
6.	Regarding claim 34, the claim include the limitations of “only two signature sensors configured to determine an identity and orientation of two respective opposite vertex shell segments of said puzzle, based on signatures embedded in each vertex shell segment of said puzzle;“.
The aforementioned limitations are not being supported by the specifications.
7.	Dependent claims 28 – 33, 35 – 36 and 45 – 50 are also rejected because its dependency to the independent claims.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 28 – 30 and 32 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Abramenkov (US 20100230898) and in view of Harris (US 6206372) and further in view of Garrett (US 20190114944/us-provisional-application US 62426169).
10.	Regarding claims 28, CHEN discloses a three-dimensional puzzle (abstract) comprising:
a Shell having at least four faces and formed by multiple shell segments (FIG. 1), each shell segment being free to move relative to an adjacent shell segment (paragraph 6 and FIG. 1);
a core within the shell (i.e. central sphere 4), the faces being free to rotate relative to the core about axes extending from the core toward the faces (paragraph 6);
at least one rotation sensor (i.e. rotation detection module (10))associated with each of said faces, each of said rotation sensors being configured to detect a direction and degree of rotation of its associated face (paragraph 71); 
and a processing circuitry configured to calculate, after one or more rotations of said faces, current pattern of said shell segments based on (ii) said detecting by said rotation sensors (paragraphs 59 and 71).
CHEN fails to explicitly disclose the following limitations:
“calculate, after one or more rotations of said faces, a current pattern of said shell segments based on” (1) a known pattern of said shell segments
Abramenkov teaches performing a gaming function (i.e. the gaming function of calculate, after one or more rotations of said faces, a current pattern of said shell segments) based on a known pattern of said shell segments (paragraph 84).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified CHEN in view of Abramenkov to include the aforementioned method (i.e. a method that include the known puzzle pattern) in order to achieve the predictable result of increasing the accuracy of the efficiency of the puzzle cube detection function (i.e. by using a known puzzle pattern).
The combination of CHEN and Abramenkov fail to explicitly disclose the following limitations:
wherein the processing circuitry is further configured to calculate a current pattern of said shell segments based on said direction and degree of rotation independently of whether prior rotations match prescribed rotations;
Harris teaches:
wherein the processing circuitry (i.e. the processing circuitry associated with the computer program/computer-readable medium described in Col 2, lines 6 - 12) is further configured to calculate a current pattern (i.e. the current pattern described in Col 4, lines 22 - 25) of said gaming elements (i.e. shell segments) based on said direction and degree of rotation (i.e. direction and degree of rotation described in Col 9, lines 59 - 61) independently of whether prior rotations match prescribed rotations (Col 2, lines 6 – 12, Col 4, lines 22 – 25 and Col 9, lines 59 - 61);
Therefore, It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified CHEN in view of Abramenkov to include the method of calculating a current pattern of shell segments based on a known pattern of said shell segments taught by Abramenkov in the smart puzzle cube (system) taught by Chen in order to achieve the predictable result of increasing the accuracy of the three-dimensional puzzle detection function (i.e. making the detection function more accurate by using known patterns).
The combination of CHEN, Abramenkov and Harris fail to explicitly disclose the following limitations:
wherein the processing circuitry obtains said known pattern of said shell segments from a peripheral device.
Garrett teaches:
wherein the processing circuitry (i.e. controller part 170) obtains said pattern/cube state (i.e. the known pattern taught by the combination of CHEN and Abramenkov) of said shell segments (i.e. segments of the cube puzzle described in the abstract) from a peripheral device (i.e. user device part 120) (Abstract and FIG. 1 and paragraphs 46 and 53; paragraph 53 teaches In such cases, the cube state may need to be reset or otherwise provided (e.g., by downloading from a user device) if the current state is unknown).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of The combination of CHEN, Abramenkov and Harris in view of Garrett to include the aforementioned method in order to provide a cube puzzle related device that can interact with various user devices (as described by Garrett, paragraph 5).
11.	Regarding claims 29, CHEN discloses The three-dimensional puzzle of claim 28 further comprising: (i) a unique signature located in each of said shell segments, and (ii) at least one signature sensor configured to determine an identity and orientation of a shell segment passing within a field of view of said signature sensor (abstract and paragraphs 9, 59 and 71).  
11.	Regarding claims 30, CHEN discloses said processing circuitry is further configured to calculate, after a specified number of said rotations of said faces, a current pattern of said shell segments based on (i) said detecting by said rotation sensors, and (ii) said determining by said at least one signature sensor (i.e. the photoelectric detection module described in paragraph 9) (abstract and paragraphs 9, 59 and 71).  
12.	  Regarding claims 32, CHEN discloses communication circuitry to receive from and transmit to an external client (i.e. the external computer described in paragraph 16) at least one of: a pattern of said shell segments data and usage statistics of said three-dimensional puzzle (abstract and paragraph 16).  
13.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Abramenkov (US 20100230898) and in view of Harris (US 6206372) and in view of Garrett (US 20190114944/us-provisional-application US 62426169) and further in view of Collins (US 6619661).
14.	Regarding claim 31, the combination of CHEN, Abramenkov, Harris and Garrett teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
said processing circuitry is further configured to correct an erroneous perceived pattern of said shell segments as a result of a perceived rotation of a puzzle face, by calculating a corrected current pattern of said shell segments based on:  3(i) detecting, by said rotation sensors, subsequent rotations of said faces as if the perceived rotation were completed; (ii) detecting, by said rotation sensors, subsequent rotations of said faces as if the perceived rotation were not completed; and (iii) selecting one of (i) and (ii) based on said determining by said at least one signature sensor, to calculate said corrected current pattern of said shell segments..
Collins teaches:
said processing circuitry is further configured to correct an erroneous perceived pattern of said shell segments as a result of a perceived rotation of a puzzle face, by calculating a corrected current pattern of said shell segments based on:  3(i) detecting, by said rotation sensors, subsequent rotations of said faces as if the perceived rotation were completed; (ii) detecting, by said rotation sensors, subsequent rotations of said faces as if the perceived rotation were not completed; and (iii) selecting one of (i) and (ii) based on said determining by said at least one signature sensor, to calculate said corrected current pattern of said shell segments (abstract and paragraph 24;  If the picture is not correctly shown it means that two or more of the arithmetic questions has been answered incorrectly, and the puzzle can be reviewed and answer pieces 40 moved to correct erroneous answers).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of CHEN, Abramenkov, Harris and Garrett in view of Collins to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.
15. 	Claims 34 - 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Abramenkov (US 20100230898) and further in view of Garrett (US 20190114944/us-provisional-application US 62426169).
16.	Regarding claims 34 and 37, CHEN discloses a three-dimensional puzzle (abstract) comprising:
a shell having at least four faces, each of said faces having a plurality of shell segments (FIG. 1), and  each shell segment being free to move relative to an adjacent shell segment (paragraph 6 and FIG. 1);
a core within the shell (i.e. central sphere 4), the faces being free to rotate relative to the core about axes extending from the core toward the faces (paragraph 6);
at least one rotation sensor (i.e. rotation detection module (10))associated with each of said faces, wherein each of said rotation sensors is configured to detect a direction and degree of rotation of its associated face (paragraph 71); 
and a processing circuitry configured to calculate, after one or more rotations of said faces, a current pattern of said shell segments based on (ii) said detecting by said rotation sensors (paragraphs 59 and 71).
CHEN fails to explicitly disclose the following limitations:
“calculate, after one or more rotations of said faces, a current pattern of said shell segments based on” (1) a known pattern of said shell segments
Abramenkov teaches performing a gaming function (i.e. the gaming function of calculate, after one or more rotations of said faces, a current pattern of said shell segments) based on a known pattern of said shell segments (paragraph 84).
	Therefore, It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified CHEN in view of Abramenkov to include the method of calculating a current pattern of shell segments based on a known pattern of said shell segments taught by Abramenkov in the smart puzzle cube (system) taught by Chen in order to achieve the predictable result of increasing the accuracy of the puzzle cube detection function (i.e. making the detection function more accurate by using known patterns).
The combination of CHEN and Abramenkov fail to explicitly disclose the following limitations:
wherein the processing circuitry obtains said known pattern of said shell segments from a peripheral device.
Garrett teaches:
wherein the processing circuitry (i.e. controller part 170) obtains said pattern/cube state (i.e. the known pattern taught by the combination of CHEN and Abramenkov) of said shell segments (i.e. segments of the cube puzzle described in the abstract) from a peripheral device (i.e. user device part 120) (Abstract and FIG. 1 and paragraphs 46 and 53; paragraph 53 teaches In such cases, the cube state may need to be reset or otherwise provided (e.g., by downloading from a user device) if the current state is unknown).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of CHEN and Abramenkov in view of Garrett to include the aforementioned method in order to provide a cube puzzle related device that can interact with various user devices (as described by Garrett, paragraph 5).
17.	Regarding claim 34, CHEN also discloses one signature sensor (i.e. the photoelectric detection module described in paragraph 9) configured to determine an identity and orientation of two respective opposite vertex shell segments of said puzzle, based on signatures embedded in each vertex shell segment of said puzzle (paragraph 9);
	CHEN discloses the claimed invention except for at least two signature sensors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the one signature sensor (i.e. photoelectric detection module) taught by CHEN and provide only two signature sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
18.	Regarding claims 35, CHEN discloses the unique signatures (i.e. the signatures for the photoelectric detection module described in paragraph 9) are unique color signatures, and the at least two signature sensors are each an RGB sensor (paragraph 9).
19.	Regarding claims 36, CHEN discloses communication circuitry to receive and transmit a pattern of said shell segment data to an external client (i.e. the external computer described in paragraph 16) (paragraph 16; The wireless receiving-emitting device is connected to an external computer, a virtual program of the external computer being synchronized with smart puzzle cube; the virtual program of the external computer calculates a reduction formula and records the operation of the smart puzzle cube).
20.	 Regarding claims 38, CHEN discloses said at least one sensor further includes one signature sensor (i.e. the photoelectric detection module described in paragraph 9) each configured to determine an identity and orientation of a respective opposite vertex shell segment of said puzzle, based on signatures embedded in each of said vertex shell segment of said puzzle (abstract and paragraphs 9, 59 and 71).
		CHEN discloses the claimed invention except for at least two signature sensors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the at least one signature sensors (i.e. photoelectric detection module) taught by CHEN and provide at least two signature sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
21.	  Regarding claims 39, CHEN discloses said at least one sensor includes
at least one rotation sensor (i.e. rotation detection module (10) described in paragraph 71) associated with each of said faces, and wherein each of said rotation sensors is configured to detect a direction and degree of rotation of its associated face (abstract and paragraph 71).
22.	  Regarding claims 40, CHEN discloses at least one sensor additionally includes at least one signature sensor (i.e. the photoelectric detection module described in paragraph 9) configured to determine an identity and orientation of a vertex shall segment based on a unique signature embedded in each of said vertex shell segments (abstract and paragraphs 9, 59 and 71).
23.	  Regarding claims 41, CHEN discloses each of said shell segments has a unique signature embedded therein (i.e. the signature associated the photoelectric detection module described in paragraph 9), said method further comprising calculating, after a specified number of said rotations of said faces, a current pattern of said shell segments based on (i) said detecting by said rotation sensors, and (ii) said determining by said at least one signature sensor (abstract and paragraphs 9, 59 and 71).
24.	  Regarding claims 42, CHEN discloses correcting a current pattern of said shell segments (i.e. the incorrect operation described in paragraph 73), wherein said current pattern being calculated in error as a result of a perceived rotation of a puzzle face, by performing said calculating to determine a corrected current pattern of said shell segments, based on: (i) detecting, by said rotation sensors, subsequent rotations of said faces, as if the perceived rotation were completed; (ii) detecting, by said rotation sensors, subsequent rotations of said faces, as if the perceived rotation were not completed; and (iii) selecting one of (i) and (ii) based on said determining by said at least one signature sensor, to calculate said current pattern of said shell segments (abstract and paragraphs 9, 59, 71 and 73).
25.	  Regarding claims 43, CHEN discloses  (i) transmitting, to an external client (i.e. the external computer described in paragraph 16), through a communication circuitry (i.e. wireless transmitter described in paragraph 78) associated with said three-dimensional puzzle, usage data of said three-dimensional puzzle; (ii) calculating usage statistics of said three-dimensional puzzle, said usage statistics being at least one of: duration of usage, number of moves, rotation speed, and personal records; and (iii) providing said statistics to a user of said three-dimensional puzzle through a user interface associated with said three-dimensional puzzle (abstract and paragraphs 16, 9, 59, 71 and 78; The wireless receiving-emitting device is connected to an external computer, a virtual program of the external computer being synchronized with smart puzzle cube; the virtual program of the external computer calculates a reduction formula and records the operation of the smart puzzle cube).  
26.	Claim(s) 44 and 47 - 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Harris (US 6206372) and further in view of Garrett (US 20190114944/us-provisional-application US 62426169).
27.	Regarding claim 44, CHEN discloses a method of administering online interaction of a plurality of users of three- dimensional puzzles, each of said three-dimensional puzzle including (abstract and paragraph 16):
(i) a shell with at least four faces formed by multiple shell segments (FIG. 1), each shell segment free to move relative to an adjacent shell segment to change a pattern of said sell segment (paragraph 6 and FIG. 1); and 
(ii) communication circuitry (i.e. The wireless receiving-emitting device) to receive and transmit information with respect to a pattern of said shell segments and usage data of said three-dimensional puzzle to an external client associated with said three-dimensional puzzle (abstract and paragraph 16), 
the method comprising: receiving at and transmitting from a central server (i.e. an external computer described in paragraph 16) said information from each of said external clients (abstract and paragraph 16);
CHEN fails to explicitly disclose the following limitations:
wherein at least one of said three-dimensional puzzles has processing circuitry configured to calculate, after one or more moves of said shell segments relative to adjacent shell segments, a current pattern of said shell segments based on a known pattern of said shell segments;
Harris teaches:
wherein at least one of said three-dimensional puzzles has processing circuitry configured to calculate, after one or more moves of said shell segments relative to adjacent shell segments, a current pattern (i.e. the current pattern described in Col 4, lines 22 - 25) of said gaming elements (i.e. shell segments) based on a known pattern of said shell segments (Col 2, lines 6 – 12, Col 4, lines 22 – 25 and Col 9, lines 59 - 61);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified CHEN in view of Harris to include the aforementioned method in order to achieve the predictable result of enhanced player experience.
The combination of CHEN and Harris fail to explicitly disclose the following limitations:
And wherein the processing circuitry obtains said known pattern of said shell segments from a peripheral device.
Garrett teaches:
And wherein the processing circuitry (i.e. controller part 170) obtains said pattern/cube state (i.e. the known pattern taught by the combination of CHEN and Abramenkov) of said shell segments (i.e. segments of the cube puzzle described in the abstract) from a peripheral device (i.e. user device part 120) (Abstract and FIG. 1 and paragraphs 46 and 53; paragraph 53 teaches In such cases, the cube state may need to be reset or otherwise provided (e.g., by downloading from a user device) if the current state is unknown).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of The combination of CHEN and Harris in view of Garrett to include the aforementioned method in order to provide a cube puzzle related device that can interact with various user devices (as described by Garrett, paragraph 5).
28.	 Regarding claim 47, CHEN discloses at least one of said three-dimensional puzzles transmits its pattern of shell segments through an external client (the wireless transmitter described in paragraph 78) to the central server (i.e. the external computer described in paragraph 16), and wherein said central server responds to said transmission by sending the unique set of moves to said three-dimensional puzzle (abstract and paragraphs 16, 68, 69 and 78).
29.	  Regarding claim 48, CHEN discloses the central server sends shell segment pattern data to the external client associated with at least one of said three-dimensional puzzles (abstract and paragraphs 16, 68 and 69).
30.	  Regarding claim 49, CHEN discloses the external client determines a unique set of moves required to reach a specified pattern of said shell segments of said three-dimensional puzzle to have the specified pattern (abstract and paragraphs 16, 68 and 69).
31.	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Harris (US 6206372) and in view of Garrett (US 20190114944/us-provisional-application US 62426169) and further in view of Login (US 20120196676)
30.	Regarding claim 45, CHEN teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the information includes instructions of a unique set of moves for said at least some of said users.
Login teaches the information includes instructions of unique set of moves (i.e. the set of moves of described in paragraph 14) for said at least some of said users (abstract and paragraph 14 and claim 11).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified The combination of CHEN, Harris and Garrett in view of Login to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
32.	Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Harris (US 6206372) and further in view of Garrett (US 20190114944/us-provisional-application US 62426169) and in view of Login (US 20120196676) and further in view of Landen (US 20150187172)
33.	Regarding claim 46, the combination of CHEN, Harris, Garrett and Login teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
said unique sets of moves are handicaps in a competition in which all users must reach a specified pattern of said shell segments in each of said three-dimensional puzzles.
Login teaches said unique sets of moves are handicaps in a competition in which all users must a specified pattern (i.e. specified pattern of said shell segments in each of said three-dimensional puzzles) (abstract and paragraph 17).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of CHEN, Harris, Garrett and Login view of Landen to include the aforementioned method in order to achieve the predictable result of enhanced player interest.
34.	Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20180161668) and in view of Harris (US 6206372) and in view of Garrett (US 20190114944/us-provisional-application US 62426169) and further in view of Hanes (US 20140213333)
35.	Regarding claim 50, The combination of CHEN, Harris and Garrett teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
said usage data includes ranking statistics with respect to all said users..
Hanes teaches said usage data includes ranking statistics with respect to all said users (abstract and paragraph 37 and FIG. 23; the user is presented with a listing of the leader or ranking board).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified The combination of CHEN, Harris and Garrett in view of Hanes to include the aforementioned method in order to achieve the predictable result of improved player gaming experience and improved player interest.


Response to Arguments
26. 	Regarding claims 28 – 50, the applicant argues that the Chen reference fails to disclose the following claimed limitations: a three-dimensional puzzle comprising: processing circuitry configured to calculate, after one or more rotations of said faces, a current pattern of said shell segments based on ... (ii) said detecting [of direction and degree of rotation of a face] by said rotation sensors because the processing of data in Chen is performed at an external computer or at a mobile phone (Remarks, pages 10 – 11).
	The examiner respectfully disagrees.
	First, the Chen reference teaches the claimed limitations of:  a three-dimensional puzzle comprising: processing circuitry (i.e. the processing circuitry described in paragraphs 59 and 71) configured to calculate, after one or more rotations of said faces, a current pattern of said shell segments based on ... (ii) said detecting [of direction and degree of rotation of a face] by said rotation sensors (paragraphs 59 and 71). 
	Second, the examiner is interpreting the external computer/mobile phone as a part of the three-dimensional puzzle because the current claims does not explicitly rule out an external computer/mobile phone that perform the task of processing data.
27.	Regarding claims 28 – 50, the applicant argues that the combination of Chen and Abramenkov references fails to disclose the following claimed limitations: calculate, after one or more rotations of said faces, a current pattern of said shell segments based on” (1) a known pattern of said shell segments (There would be no reason to combine the Chen and Abramenkov references to teach the aforementioned limitations) (Remarks, pages 11 – 12).
	The examiner respectfully disagrees.
 	Chen discloses the gaming function of calculate, after one or more rotations of said faces, a current pattern (i.e. the current pattern described in paragraph 71) of said shell segments (paragraphs 59 and 71).
Abramenkov teaches performing a gaming function (i.e. the gaming function of calculate, after one or more rotations of said faces, a current pattern of said shell segments) based on a known pattern of said shell segments (paragraph 84).
Since both Chen and Abramenkov references are directed to gaming puzzles, they are analogous art.
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified CHEN in view of Abramenkov to include the aforementioned method (i.e. a method that include the known puzzle pattern) in order to achieve the predictable result of increasing the accuracy of the efficiency of the three-dimensional puzzle detection function (i.e. by using a known puzzle pattern).
28.	Regarding claims 28– 50, the applicant argues that the cited prior art fails to teach all the newly amended limitations of the claims (Remarks, pages 10 - 19).
	The examiner agrees. However, the new rejections of with the Harris and Garrett references teach all the newly amended limitations of the claims (see rejections above for details).
29.  	Regarding claims 28 – 50, the applicant argues that the 103 rejections should be withdrawn because the Office Action only provides a disclosure of a patent (i.e. the Abramenkov reference) applicant using the term "starting position" to describe a particular configuration. This is in no way is a teaching of calculating a current pattern of shell segments based on a "known pattern of said shell segments" as claimed (Remarks, page 12).
    The examiner respectfully disagrees.
    First, the Abramenkov reference teaches that the current pattern of shell segments  (i.e. via some movements of blocks/shell segments of the puzzle) is based on a known pattern  (i.e. preassigned patterns of colors, textures, symbols or shapes) (paragraph 84), which means that the current pattern of the shell segment can be calculated based on the known pattern by comparing the current pattern with the known pattern.
   Second, the Abramenkov reference does not (explicitly) teach away from the limitations of “calculating a current pattern of shell segments based on a known pattern of said shell segments“ (i.e. having “starting positions“ for the blocks/shell segments does not affect the gaming function of calculating a current pattern of shell segments based on a known pattern of said shell segments).
     Therefore, the 103 rejections are being maintained.
30.	Regarding claims 28 – 50, the applicant argues that the 103 rejections should be withdrawn because no reason is of record for combining the references (i.e. CHEN and Abramenkov references) (Remarks, page 12).
        The examiner respectfully disagrees.
        Both CHEN and Abramenkov references are directed to puzzle games with shell segments (i.e. puzzle cube type game), which means that both references are analogous art. 
For example,  Chen discloses a smart puzzle cube (Abstract) and Abramenkov teaches that The principle of this puzzle is, like in the famous Rubik's Cube, by moving the blocks to assemble preassigned patterns of colors, textures, symbols or shapes (paragraph 84). 
As stated in paragraphs 10 and 16 above, It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified CHEN in view of Abramenkov to include the method of calculating a current pattern of shell segments based on a known pattern of said shell segments taught by Abramenkov in the smart puzzle cube (system) taught by Chen in order to achieve the predictable result of increasing the accuracy of the puzzle cube detection function (i.e. making the detection function more accurate by using known patterns).
Therefore, the 103 rejections are being maintained.

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715